DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the present application, claim 13 is missing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englman et al (US 2010/0267439).
Regarding claims 1, 10, and 18: Englman et al discloses a display system for a gaming system comprising a bank of gaming machines, the display system comprising: a first display element (ref. 380) 

Regarding claim 2: Englman et al discloses wherein at least one of the first display element and the second display element comprises at least two display panels (see figure 3, showing different panels for the first display element 380 and second display element 381). 

Regarding claims 3 and 11: Englman et al discloses wherein the animation comprises displaying at least two stepped levels associated with one or more first indicia (see paragraph [0051]). 

Regarding claims 4, 12, and 19: Englman et al discloses wherein the animation further comprises: a steady component indicative of the one or more first indicia in the at least two stepped levels displayed on the first display element and the second display element, respectively; and a moving component 

Regarding claims 5 and 14: Englman et al discloses wherein the steady component is associated with a current level of a jackpot that is distributable to the bank of gaming machines (see paragraphs [0056] and [0058]). 

Regarding claims 6, 15, and 20: Englman et al discloses wherein the instructions, when executed, cause the processor to animate the one or more first indicia as a plurality of coins, respective levels of coins in the at least two stepped levels as the steady component, and at least some of the plurality of coins as the moving component moving from the one stepped level down to the different stepped level (see paragraphs [0051] and [0055]-[0058]). 

Regarding claims 7 and 16: Englman et al discloses wherein at least one of the respective levels of coins increases when a current level of a jackpot that is distributable to the bank of gaming machines increases to a next jackpot level (see paragraphs [0056] and [0058]). 

Regarding claims 8 and 17: Englman et al discloses wherein the moving rate increases when the jackpot increases at a defined rate that is above a threshold rate (see paragraphs [0056] and [0063]). 

Regarding claim 9: Englman et al discloses further comprising a jackpot display element coupled to the display controller, and wherein the instructions, when executed, cause the jackpot display element to display a numeric representation of a jackpot that is distributable to the bank of gaming machines (see figure 3). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715